Citation Nr: 0514540	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  03-15 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES


1.  Entitlement to a higher initial evaluation in excess of 
10 percent for carpal tunnel syndrome of the right wrist.

2.  Entitlement to a higher initial evaluation in excess of 
10 percent for carpal tunnel syndrome of the left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1992 to 
November 1996.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a June 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Fargo, North Dakota, which granted 
service connection for carpal tunnel syndrome of the right 
and left wrists, and awarded each a 10 percent evaluation 
effective as of December 18, 2001.  The veteran has appealed 
the initial evaluation assigned to these two disabilities.

The Board also notes that in July 2003, the RO proposed to 
reduce the veteran's left knee disability rating from 30 
percent to 10 percent.  The RO later issued a rating decision 
that reduced the rating in October 2003, to which the veteran 
filed a notice of disagreement in November 2003.  Although 
the RO then issued a statement of the case in March 2004, 
this issue was not addressed in any written communication 
from the veteran or his representative within the regulated 
time period in which to perfect an appeal thereafter.  See 38 
C.F.R. §§ 20.200, 20.202, 20.302 (2004).  Therefore, the 
Board has concluded that the veteran is not currently seeking 
appellate review with respect to this matter.  Although the 
Board has the obligation to assess its jurisdiction, it must 
consider whether doing so in the first instance is 
prejudicial to the appellant.  See VAOPGCPREC 9-99; cf. Marsh 
v. West, 11 Vet. App. 468 (1998); see also Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this instance, the reduction 
issue has not been certified for appeal, and there is no 
indication that the veteran or his representative has been 
informed or is otherwise of the belief that such matter is in 
appellate status at this time.  Accordingly, for the reasons 
stated above, the Board will not review the claim herein.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate her claims, explained to her who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims.

2.  The medical and other evidence of record demonstrates 
that the veteran's carpal tunnel syndrome of the right wrist, 
in her dominant (major) hand, is manifested primarily by 
decreased strength and grip, with occasions of numbness and 
tingling, and is not productive of more than moderate 
incomplete median nerve paralysis.

3.  The medical and other evidence of record demonstrates 
that the veteran's carpal tunnel syndrome of the left wrist, 
in her minor hand, is manifested primarily by decreased 
strength and grip, with occasions of numbness and tingling, 
and is not productive of more than moderate incomplete median 
nerve paralysis.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a higher initial 
evaluation of 30 percent for carpal tunnel syndrome of the 
right wrist have been approximated.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 3.102, Part 4, including 
§§ 4.3, 4.7, 4.124a, Diagnostic Code 8515 (2004).

2.  The criteria for the assignment of a higher initial 
evaluation of 20 percent for carpal tunnel syndrome of the 
left wrist have been approximated.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 3.102, Part 4, including 
§§ 4.3, 4.7, 4.124a, Diagnostic Codes 8515 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  
Implementing regulations for the VCAA are also now codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).  The 
VCAA redefines the obligations of VA with respect to the duty 
to assist claimants, and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
VCAA is generally applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.    

VA's Office of General Counsel (General Counsel) has held 
that if, in response to notice of its decision on a claim for 
which VA has already given section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  See VAOPGCPREC 8-2003.  The Board 
observes that precedential opinions of VA's General Counsel 
are binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 
2002); 38 C.F.R. § 14.507(b) (2004); Splane v. West, 216 F.3d 
1058 (Fed. Cir. 2000).  

The Board accordingly finds that the applicable requirements 
of the VCAA have been met for these claims.  Initially, the 
Board observes that the RO did provide the veteran with 
appropriate VCAA notice and assistance with respect to her 
initial December 2001 claims for service connection, 
beginning with a VCAA notice letter issued in March 2002, 
prior to the RO's award of service connection in a June 2002 
rating decision.  Then, after receipt of her July 2002 notice 
of disagreement raising new issues of entitlement to higher 
initial evaluations for her service-connected carpal tunnel 
syndrome of the right and left wrists, the RO transmitted 
November 2002 and July 2003 statements of the case to the 
veteran, specifically addressing the new issues.  As well, 
these documents provided further notice of pertinent VCAA 
regulations, as well as the regulatory criteria applicable to 
the assignment of a higher initial evaluation for the 
disabilities at issue.  The Board thus finds that at this 
time, VA has done everything necessary to notify and assist 
the veteran with respect to these claims, such that they are 
now ready for appellate review.  
See VAOPGCPREC 8-2003.

Applicable Law

Disability ratings are intended to compensate reductions in 
earning capacity as a result of a specific service-connected 
disability.  The ratings are intended, as far as can 
practicably be determined, to compensate for the average 
impairment of earning capacity resulting from such disability 
in civilian occupations.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disability requires review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2 (2004).  It is also necessary to evaluate 
the disability from the point of view of the veteran working 
or seeking employment, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
his favor.  38 C.F.R. § 4.3 (2004).  If there is a question 
as to which evaluation to apply, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).

The Board notes that the veteran first expressed disagreement 
with the original assignment of a disability rating following 
the award of service connection for her carpal tunnel 
syndrome of the right and left wrists, and as such, the 
severity of her disabilities will be considered during the 
entire period from the initial assignment of the disability 
ratings to the present, as well as the potential 
applicability of staged ratings.  See Fenderson v. West, 12 
Vet. App. 119, 125-126 (1999).

The veteran is currently in receipt of 10 percent ratings for 
her carpal tunnel syndrome of the right and left wrists, 
representative of mild incomplete paralysis of the median 
nerve under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8515.  
Under DC 8515, higher 30 and 20 percent evaluations may be 
assigned for moderate incomplete paralysis of the median 
nerve in the major and minor limbs, respectively.  Similarly, 
DC 8515 affords 50 and 40 percent evaluations for severe 
incomplete paralysis of the median nerve, again depending on 
whether it involves the major or minor limb.  Finally, in 
cases of complete paralysis of the median nerve, as 
manifested by: the hand inclined to the ulnar side, the index 
and middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, and the thumb 
in the plane of the hand (ape hand); pronation incomplete and 
defective, the absence of flexion of the index finger and 
feeble flexion of the middle finger, cannot make a fist, the 
index and middle fingers remain extended; cannot flex the 
distal phalanx of the thumb, defective opposition and 
abduction of the thumb, at right angles to the palm; flexion 
of the wrist weakened; and pain with trophic disturbances, DC 
8515 provides a maximum 70 percent rating when it involves 
the major limb, and a maximum 60 percent rating when it 
concerns the minor limb.  38 C.F.R. § 4.124a.

The term "incomplete paralysis" indicates impairment of 
function of a degree substantially less than the type of 
picture for complete paralysis given for each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or, at most, the moderate 
degree.  See 38 C.F.R. § 4.124a, Note.  Neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe and 
incomplete paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
will be that for moderate and incomplete paralysis.  See 
38 C.F.R. § 4.123 (2004).  Peripheral neuralgia, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  See 38 C.F.R. § 4.124.

Words such as "severe," "moderate," and "mild" are not 
defined in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 
(2004).  The use of similar terminology by medical 
professionals, although evidence to be considered, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
38 C.F.R. § 4.69 (2004).

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

Analysis of the Claims for Higher Initial Evaluations for 
Carpal Tunnel Syndrome

The evidence available for review in conjunction with this 
appeal includes the veteran's service medical records, post-
service treatment reports from a service medical facility 
dated from November 2001 to December 2001, records from 
Trinity Hospital dated in February 2002, and VA examination 
reports dated in December 1997 and June 2003.  The record 
also includes statements and argument provided by the veteran 
and her representative.  In reaching its decision herein, the 
Board has carefully reviewed, considered, and weighed the 
probative value of all of this evidence, and holds that a 
higher initial evaluation of 30 percent for right wrist 
carpal tunnel syndrome, and 20 percent for left wrist carpal 
tunnel syndrome, is warranted at this time.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, DC 
8515. 

The veteran served on active duty from November 1992 to 
November 1996.  Her service medical records reveal that she 
entered the service without any indicia of the presence of 
carpal tunnel syndrome.  Her military occupational specialty 
while in the service was that of an X-ray and Ultrasound 
Technician.  She reports that her duties in the service, and 
especially the lifting and carrying of X-ray films, led to 
the development of pain in her wrists and hands.  

Shortly before her discharge, however, in October 1996, the 
veteran completed report of medical assessment form which 
included her specific report of painful hands from carrying 
films.  The service physician who evaluated her on that date 
indicated that the problem involved the second and third 
metacarpophalangeal (MCP) joints of the right hand, as well 
as the second MCP joint of her left hand.  He also recorded 
the veteran's report that this pain was relieved with rest 
while on leave, but that it returned within one week of her 
return to work.  

Shortly after her departure from active service, in December 
1997, the veteran underwent a VA general medical examination.  
At this evaluation, she reported a history of pain in both 
hands as related to pulling file folders and film cartridges 
for X-rays while in the service.  She reported that she 
continued to have pain in each hand, aggravated by any 
lifting activity, and that she also had a problem with 
dropping objects.  On clinical evaluation, the veteran 
reported that she was right-handed.  Pain was reported at the 
first MCP joints, and at the second, and third proximal 
interphalangeal (PIP) joints of both hands.  There was no 
gross tenderness, edema, or deformity found, and range of 
motion exercises for flexion and extension were normal, with 
no observed evidence of pain at the time.  Grip strength for 
the right hand was at one out of five, and at two out of five 
for the left hand.  The veteran was able to perform a finger-
thumb loop apposition, thumbs with ipsilateral second through 
fifth fingers.  She could also form a fist with each hand.   
X-ray reports for both hands were normal.  The examiner 
indicated that no hand condition was found at this 
examination.   

A questionnaire completed by the veteran in conjunction with 
her December 1997 VA examination noted that she worked part-
time as an ultrasound technician.  

Post-service evaluation reports from a service hospital at 
Minot Air Force Base, dated in November 2001 and December 
2001, showed the veteran's complaint of a continued problem 
with both wrists for the past seven years, including numbness 
with activities like gripping and typing.  In November 2001, 
the veteran reported the use of splints and pain medication.  
Clinical findings included no deformity, a full range of 
motion without pain, and strength at five out of five, but 
with positive findings pertaining to the median nerve.  
Carpal tunnel syndrome was the diagnosis.  In December 2001, 
there was a full range of motion in each wrist, a mildly 
positive Tinel's sign, and good motor strength, and the 
recorded diagnoses were bilateral median neuropathy and 
questionable ulnar neuropathy at the elbows.  

A February 2002 neurological consult report from Trinity 
Hospital, including the results of a nerve conduction study, 
which revealed a diagnosis of mild carpal tunnel syndrome 
bilaterally, but slightly worse on the right.  On evaluation, 
the veteran reported a history of numbness and tingling in 
both hands since 1995, worse on the right.  She noted that 
most of the time, it involved the first three fingers, and at 
other times in both of the last two digits.  She also 
complained of weakness and of losing her grip on things, and 
noted that when the problem is severe, it affects her ability 
to work as an ultrasound technician.  She stated that she had 
used a hand brace for the last three to four weeks with no 
relief.  On clinical evaluation, deep tendon reflexes were 2+ 
and symmetrical for both upper extremities, there was no 
muscle atrophy, Tinel's sign was negative for the median 
nerve at both wrists, and there was a slightly weak bilateral 
handgrip.  There was also a noted sensory deficit at the 
territory of the median nerve on the right side, but not on 
the left.  The examining physician noted that the veteran's 
problem was relatively mild, but advised her to continue to 
use her hand brace in order to avoid a forceful handgrip or 
repetitive action. 

In May 2002, the veteran completed another questionnaire for 
a VA examination (pertaining to her right knee), wherein she 
noted that she had been self-employed since November 2001, as 
well as continuing her part-time ultrasound technician 
employment since November 1996.  She advised that she was 
unable to hold and use a transducer.

A June 2002 report from a VA physician included his opinion 
that the veteran's bilateral carpal tunnel syndrome was 
related to her active service.  

In June 2003, the veteran underwent a new VA examination.  At 
this evaluation, the veteran reported that in service, while 
lifting X-ray films that weighed 10 to 20 pounds, she became 
unable to use her right hand to do so, so she switched to her 
left hand, until she was unable to lift the films with that 
hand as well.  Thereafter, she was transferred to the 
ultrasound department, where she continued to have problems 
grasping things with her right hand.  She noted that she had 
been prescribed bilateral wrist splints since 1995, and that 
since then, she had worn out eight or nine of them.  She 
reported that she most often has to wear the splints during 
the daytime, and that her hands are stiffer in the morning 
when she wears them at night.  She also noted an increasing 
amount of stiffness in the morning, sometimes requiring 
exercises just to get the manipulation going in her hands.  
She reported the use of ice packs or heat for discomfort 
approximately three times per week.  Her normal pain was 
described at a four to five level, but she noted that if she 
does any extra grasping or anything that requires hand 
strength, her pain will elevate to an eight or nine (which 
occurs once or twice a day).  She also reported that she has 
a trigger finger syndrome problem involving the fifth digit 
of her right hand, in existence for the past year.

At the June 2003 VA examination, the veteran further reported 
that she has difficulty cutting things like food with a 
knife, and that she cannot use scissors.  As to her job in 
flower arranging, she noted difficulty with fine motor 
function, advising that she had to hire someone else to do 
the wire twisting, while she is still able to glue parts of 
the arrangement.  She stated that she has difficulty with 
pots and pans, requiring those with two handles in order to 
hold them, and that she has to have her husband drain most 
foods from the pans.  She is able to stir things in a pot 
(but not lift or manipulate things) and to lift a gallon of 
milk (but nothing much heavier), and she noted that in 
general, cooking activities are becoming more difficult.  She 
also noted that when brushing her teeth, or combing or 
washing her hair, her hands often begin to tingle, and she 
loses the grasp of the brush.  She reported that she can no 
longer continue a hobby of painting on clothing.  She 
indicated that she is able to sign her name on checks, but 
writing much more than that causes her hands to cramp up and 
tingle.  She cannot tie her shoes, or use a curling iron in 
her hair.  With the use of a gel cool pack, she is able to 
use a computer mouse for more than 10 minutes.  She has her 
children carry the laundry and do the vacuuming in the house.  
She avoids any biking that requires her to grasp the 
handlebars.

On clinical evaluation at the June 2003 VA examination, the 
veteran had decreased grip strength of 80 percent on the 
right and 60 percent on the left.  She was able to do finger 
and thumb maneuvers.  There was a positive Tinel's sign, but 
in testing the strength of her fingers, she had greater 
strength in her fourth and fifth digits bilaterally by about 
30 percent as compared to the first, second, and third digits 
of both hands.  She was able to identify and pick up with 
both hands a dime, button, and paper clip, but slowly.  She 
had normal monofilament testing, and sensation was intact.  
Range of motion for the left wrist was: active range of 
motion point of pain palmar flexion, 42 degrees, passive 
range of motion to 78 degrees, active range of motion post-
exercise to 70 degrees, with dorsiflexion to 58 degrees, 
ulnar deviation to 44 degrees, and radial deviation to 60 
degrees.  Range of the motion for the right wrist was: palmar 
flexion, point of pain 28 degrees, passive range of motion 54 
degrees, and active range of motion post-exercise 54 degrees, 
with dorsiflexion to 54 degrees, ulnar deviation to 42 
degrees, and radial deviation to 40 degrees.  In conjunction 
with the June 2003 VA examination, the veteran participated 
in another nerve conduction study, which revealed mild right 
median entrapment neuropathy at the wrist.  

At the conclusion of his findings, the June 2003 VA examiner 
reported a continued diagnosis of bilateral carpal tunnel 
syndrome with a loss of strength and grasp, with sensitivity 
intact, and with a loss of strength by about 80 percent, a 
loss of grasp by about 60 percent, and a loss of range of 
motion.  He also noted that there was no finding of 
degenerative joint changes based upon X-ray evaluation from a 
year ago, but also noted that a decreased nerve conduction 
study was done as well.  

Also in conjunction with her June 2003 VA examination, the 
veteran completed another questionnaire, upon which she 
reported that since November 2001, she was self-employed 
part-time in the business of arranging bridal flowers, and 
that she was also working part-time (when needed) at her 
church since January 2003.  She indicated that she had no 
lost work time, but that she did have to hire someone to help 
complete (flower) orders.

In reviewing the veteran's appeal for higher initial 
evaluations for her bilateral carpal tunnel syndrome, the 
Board first concludes that, as to DC 8515 (for paralysis of 
the median nerve), the rating criteria under this diagnostic 
code are the most applicable to the veteran's case, 
especially as the medical evidence of record mainly pertains 
to findings involving the median nerve (as opposed to, e.g., 
the ulnar nerve, as may be rated under DC 8516).  Moreover, 
the Board can identify nothing in the evidence to suggest 
that other diagnostic codes would be more appropriate, and 
the veteran has not requested or suggested that other 
diagnostic codes should be used in her case.  Accordingly, 
the Board concludes that the veteran's bilateral carpal 
tunnel syndrome is most appropriately rated under 38 C.F.R. 
§ 4.124a, DC 8515.

Accordingly, although the assessment of the veteran's 
bilateral carpal tunnel syndrome in the medical records 
described above has basically been described as mild, the 
Board finds that the evidence of record, especially the 
veteran's detailed descriptions of how this disability is 
affecting her everyday life and ability to work in many ways, 
more nearly approximates the assignment of the next higher 
ratings available to her under DC 8515.  38 C.F.R. § 4.7.  As 
such, the Board finds that a 30 percent rating is warranted 
for moderate and incomplete paralysis of the median nerve of 
her major/dominant (right) hand and wrist, while a 20 percent 
rating is warranted for moderate and incomplete paralysis of 
the median nerve of the minor (left) hand and wrist.  
38 C.F.R. § 4.124a, DC 8515.

The Board cannot agree, however, that even higher initial 
evaluations of 50 and 40 percent, respectively, for severe 
and incomplete paralysis of the median nerve for the major 
and minor hands are warranted in this case.  Although the 
Board does not discount the veteran's description of the 
extent of her problematic bilateral carpal tunnel 
symptomatology, even her descriptions do not appear to rise 
to the level of severe impairment, and notably, the 
physicians of record have described it as relatively mild to 
mild only.  As such, the Board finds that the credible and 
competent evidence of record simply preponderates against the 
assignment of disability ratings at this level under DC 8515, 
or higher, and so they are not for assignment at this time.  
38 C.F.R. § 4.7.    

Furthermore, the Board notes that, given the lack of 
pertinent recorded findings in the medical evidence of 
record, it is not apparent that consideration need be 
afforded to the assignment of separate ratings for (if 
considered service-connected) limitation of motion of the 
veteran's fingers (including that potentially caused by 
arthritis), or for bilateral muscle impairment of the forearm 
and hand.  See 38 C.F.R. § 4.71a, DC 5224 to DC 5230, DC 5307 
to DC 5309 (2004).  Moreover, such ratings would have to be 
assigned in lieu of the ratings now assigned under DC 8515, 
in light of VA's prohibition on pyramiding.  See 38 C.F.R. § 
4.14 (2004).  

Lastly, the Board has contemplated extraschedular evaluation, 
but finds that there has been no showing that either of these 
service-connected disabilities has: (1) caused marked 
interference with employment beyond the interference 
contemplated in the now-assigned rating; (2) necessitated 
frequent periods of hospitalization; or (3) otherwise 
rendered impracticable the regular schedular standards.  In 
the absence of factors suggesting an unusual disability 
picture, further development in keeping with the actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2004) is not warranted.  
See also 38 C.F.R. § 4.1; Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A higher initial evaluation of 30 percent for carpal tunnel 
syndrome of the right wrist is granted.

A higher initial evaluation of 20 percent for carpal tunnel 
syndrome of the left wrist is granted.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


